Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350,AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Shoe Carnival, Inc. (the "Company") on Form 10-K for the period ending January 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I W. Kerry Jackson, Executive Vice President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 15, 2010 By: /s/ W. Kerry Jackson W. Kerry Jackson Executive Vice President and Chief Financial Officer
